EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ben Armitage on 07/25/2022.
The application has been amended as follows: 
CANCEL Claim 25.  

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous objection to the specification for informalities are withdrawn in light of the amendments.
The previous rejection of Claim 9, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendments.
The previous rejection of Claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in light of the amendments.
The previous rejection of Claim(s) 1, and 7-9, under 35 U.S.C. 102(a) as being anticipated by PL 180508 B1 to Syczewski et al. (hereinafter Syczewski) are withdrawn in light of the amendments.

Allowable Subject Matter
Claims 1, 3-9, 21-24, and 26-28, are allowed.

The following is an examiner’s statement of reasons for allowance:
The first closest prior art is PL 180508 B1 to Syczewski et al. (hereinafter Syczewski). Syczewski teaches a pure polymer of glycidyl azide with OH end groups obtained by polymerizing a glycidyl azide monomer by anionic block polymerization with Me(OH) wherein Me is the cations Li+, Na+, K+, or Ca2+, in the presence of a polyalcohol R(OH), wherein R is an alkyl, or under the influence of a polyalkoxide RO1MemHn (See Patent claim , page 2 and 3). Specifically, Syczewski teaches glycidyl azide polymer obtained by polymerizing 150 mmol of  glycidyl azide with 22 mmol of KOH and 11 mmol of ethylene glycol (Example 1, page 3). 
Syczewski does not teach the initiator formula Y+Z- listed in claim 1, does not teach the initiators listed in claim 4, and does not teach the Lewis acids listed in claim 5.

The next closest prior art is Mohan et al., “Synthesis of azido polymers as potential energetic propellant binders,” Design Monomers and Polymers, Vol. 9, No. 3, pp. 201-236 (2006), (hereinafter Mohan). Mohan teaches various polymerization methods to form a glycidyl azide polymer (GAP), such as polymerizing epichlorohydrin (ECH) to first form the polyECH and then reacting it with sodium azide to form the azide groups (See Scheme 3). However, Mohan teaches that there are no known methods of forming GAP from a glycidyl azide monomer. 
    PNG
    media_image1.png
    203
    513
    media_image1.png
    Greyscale
. (See page 206-207). 
Mohan does not teach synthesizing GAP by anionic ring opening a glycidyl azide monomer. Mohan also does not teach initiator formula Y+Z- of claim 1, does not teach the initiators listed in claim 4, and does not teach the Lewis acids listed in claim 5.
The third closest prior art is Gaur et al.,” Azido Polymers-Energetic Binders for Solid Rocket Propellants,” Journal of Macromolecular Science, Part C-Polymer Reviews, Vol. C43, No. 4, pp. 505-545, (2003), (hereinafter Gaur). Gaur teaches the same polymerization scheme for making GAP. 
    PNG
    media_image2.png
    395
    567
    media_image2.png
    Greyscale
. (page 508). Gaur further teaches the polymerization of the glycidyl azide monomer was attempted but the monomer was found unreactive. (page 508).
Gaur does not teach synthesizing GAP by anionic ring opening from a glycidyl azide monomer. Gauer also does not teach initiator formula Y+Z- of claim 1, does not teach the initiators listed in claim 4, and does not teach the Lewis acids listed in claim 5.
The last closest prior art is US 5,892,067 A to Talukder (hereinafter Talukder). Talukder teaches a vinyl terminated polymer having the formula 
    PNG
    media_image3.png
    87
    181
    media_image3.png
    Greyscale
 , wherein R’ is 
    PNG
    media_image4.png
    72
    119
    media_image4.png
    Greyscale
, n is 2-100, and X is a hydroxyl (See claim 4, col 5, In 20 to col 6, In 10). The above polymer is obtained by polymerizing a methacryloyl chloride in the presence of a Lewis acid and a cyclic ether such as 
    PNG
    media_image5.png
    133
    126
    media_image5.png
    Greyscale
 (col 1, In 40 to col 2, In 20). The Lewis acids can be AgSbF6, AgPF6, aluminum halides, titanium halides, boron trihalides or VCI4, (col 2, In 48-51) and act as both an initiator and catalyst. (col 2, In 66-67). 
Talukder does not teach the anionic ring opening of the glycidyl azide monomer. Talukder also does not teach initiator formula Y+Z- of claim 1, does not teach the initiators listed in claim 4, and does not teach the Lewis acids listed in claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766